10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00226-RSL Document 20 Filed os+fL9 PRAT?

_____ RECEIVED
JUN 17 2018

AT SEATTLE
CLERK U.S. DISTRICT COURT
WASHINGTON
WESTERN DISTRICT OF er

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NEW YORK LIFE INSURANCE COMPANY

Plaintiff,

NO. 2:19-CV-00226

v. DEFENDANT’S ANSWER TO

BRANDON GUNWALL, JEFFREY E. PLAINTIFF’S COMPLAINT
SWENSON and AMEILA M. BESOLA, as
administratrix of the Estate OF Mark Lester Besola,

Defendants.

 

 

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

 

Answering Defendant, Jeffrey Swenson, hereby answers to the allegations of Plaintiff's Complaint,
states as follows:

THE PARTIES

1. Defendant lacks information to admit or deny the allegations contained in paragraph one of the
Complaint.

2. Defendant lacks information to admit or deny the allegations contained in paragraph two of the
Complaint.

3. Admitted.

COMPLAINT - 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00226-RSL Document 20 Filed 06/17/19 Page 2 of 5

4. Defendant lacks information to admit or deny the allegations contained in paragraph four of the

Complaint.

JURISDICTION AND VENUE

5. Defendant lacks information to admit or deny the allegations contained in paragraph five of the
Complaint.
6. Defendant lacks information to admit or deny the allegations contained in paragraph six of the

Complaint.

CAUSE OF ACTION IN INTERPLEADER

7. Defendant lacks information to admit or deny the allegations contained in paragraph seven of the
Complaint.

8. Defendant lacks information to admit or deny the allegations contained in paragraph eight of the
Complaint.

9. Defendant lacks information to admit or deny the allegations contained in paragraph nine of the
Complaint.

10. Defendant lacks information to admit or deny the allegations contained in paragraph ten of the
Complaint.

11. Admitted.
12. Admitted.

13. Denied. The October 15, 2018 beneficiary change was the result of coercion and undue
influence, as such, it is not valid, and Answering Defendant is the proper beneficiary.

14, Admitted.

15. Admitted.

COMPLAINT - 2

 
10

lk

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00226-RSL Document 20 Filed 06/17/19 Page 3 of 5

|
|
!

16. Admitted.

17. Defendant lacks information to admit or deny the allegations contained in paragraph seventeen
of the Complaint.

18. Defendant lacks information to admit or deny the allegations contained in paragraph eighteen of
the complaint.

19. Admitted.

20. Defendant lacks information to admit or deny the allegations contained in paragraph twenty of
the Complaint.

21. Defendant lacks information to admit or deny the allegations contained in paragraph twenty-one
of the Complaint.

22. Admitted.

23. Defendant lacks information to admit or deny the allegations contained in paragraph twenty-
three of the Complaint.

24. Admitted.

25. Defendant lacks information to admit or deny the allegations contained in paragraph twenty-five

of the Complaint.

COMPLAINT - 3

 
10 |

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00226-RSL Document 20 Filed 06/17/19 Page 4 of 5

WHEREFORE, Defendant Swenson seeks:
A. Dismissal of Plaintiff's Complaint;

B. Payment of the death benefit equal to $695,000;
C. All applicable interest on the death benefit under this policy;
D. Reimbursement of fees and costs; and

E. Any additional damages as this court sees as just and proper.

~ Dated this ip day of June 2019.
| Respectfully submitted,

Jeffrey Swenson
410 N. Washington street Apt. #1

Aberdeen, WA 98520
‘ Tel: 360-500-8671

COMPLAINT - 4

 
Case 2:19-cv-00226-RSL Document 20 Filed 06/17/19 Page 5of5

Jeffrey Swenson

410 N. Washington Street Apt#1
Aberdeen, WA 98520

 

 

 

 

  

Des Te, aie a
:
U.S. District Court .
Clerk's Office
700 Stewart Street, Suite 2310 “ ;
Seattle, WA 98101 £
ly.
1
F.
* worm FILED é
oo LORE:
TIE
JUN 17 2919
AT SEATTLE
CLERK US.
HNESTERN DISTRILT WASH oy
. : DEPUTY

Lfefllletledy fly gon flebeltnnelybil hy file
